Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/22 has been entered.
2.	This action is responsive to the communication filed on 5/18/22.  Claims 21, 22, 28, 29, 35 and 36 have been amended. Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21-22, 24-25, 27-28, 31-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over SETH et al (U.S. 20150372966 A1 hereinafter, “SETH”) in view of ZARN.
8.	With respect to claim 21,
	SETH discloses a system, comprising:
	one or more hardware processors; and
	a memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising:
accessing, via an electronic network, a first database storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type and a location corresponding to the network address;
determining that multiple locations for a first network address of a first entry of the first set of database entries exist but a single representative location for the first network address lacks accuracy;
accessing, via the electronic network, a second database storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type and locations corresponding to the network addresses;
identifying a second entry in the second database that comprises an association between the first network address and a particular location (SETH [0007] - [0009], [0019] - [0021], [0023], [0027] – [0029], [0035], [0042], [0046], [0051], [0062] – [0078] e.g. [0007] For example, if an application requests users to enter location information for targeting location-relevant advertisements, many users may decline such requests or provide inaccurate location information.  Even when users initially provide accurate location information, users may fail to update their location information when their location changes. [0008] However, a user's privacy restrictions may prevent the application from accessing such information.  Thus, the application may have no locations, or an incomplete set of locations. [0009] Another solution for location-unaware applications to provide location-relevant information is to extract user location information from third-party databases.  Third-party databases generally contain address-to-location mappings that reflect a snapshot of the mappings that are generally provided by Internet Service Providers (ISP).  ISPs assign addresses to their customers and map those addresses to customer location information.  However, ISPs regularly re-assign addresses based on ISP requirements, and thus, the databases that the third parties provide tend to contain out-of-date information and require regular updates.  Accordingly, the third-party databases may provide low accuracy for mapping user address to locations.  In many instances, the accuracy may be less than 50%.  Using such low accuracy address-to-location mappings, location-unaware applications may frequently provide inaccurate location-relevant data to users. [0019] A location-unknown request is a request that includes a network address but does not include locations.  The address included in the location-unknown request may be any address that is currently being used by the computing device from which the location-unknown request was sent.  The address may be physically assigned to the computing device, such as a MAC address of a network interface connected to the Internet, or logically assigned to the computing device (by an ISP, the computer system itself, or another entity), such as an Internet Protocol (IP) address. [0020] Embodiments described herein use an Internet Protocol version 4 (IPv4) address format for addresses.  However, the techniques described herein may alternatively use other formats of addresses, such as Internet Protocol version 6 (IPv6) address or MAC address or any combination of these or other address formats. [0062] FIG. 4 is a flow diagram that depicts a process for identifying outliers, in an embodiment.  At block 401, mappings that contain locations for a particular address are selected from mapping data.  Based on the locations in the selected mapping data, a centroid location is calculated at block 403.  The latitude coordinate of the centroid location may be calculated by averaging the latitude coordinates of the selected locations, and similarly, the longitude coordinate of the centroid location may be calculated by averaging the longitude coordinates of the selected locations. [0068] In another related embodiment, a geographic area for a particular address may be determined by a circle with a centroid as the center.  The non-outlier location that has the furthest distance from the centroid may be first identified.  Then, the geographic area may be identified by a circular geographic area with the centroid location at its center and with a radius equal to the furthest distance. Address Clustering [0072] After generating address-to-location mappings, AGS may cluster addresses based on the proximity of addresses and the proximity of their corresponding locations in address-to-location mappings, in an embodiment.  The clustering combines one or more proximate addresses from address-to-location mappings into an address range, when the corresponding locations from the address-to-location mappings are determined to be proximate.  The proximate locations are also combined and mapped to the address range, thus generating an address-range-to-location mapping.  An address range may be denoted by a range of addresses or by an address subnet.  In a related embodiment, internet subnet may be an IPv4 or an IPv6 subnet.  IPv4 or IPv6 subnets may be designated by the number of most significant bits in the address range that is unchanged for all addresses within a subnet or range.  For example, an IPv4 subnet of 38.104.134.176/28 denotes 38.104.134.176-191 range of addresses [as
accessing, via an electronic network, a first database (e.g. ISP) storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type (e.g. IP address) and a location (e.g. location) corresponding to the network address;
determining that multiple locations (e.g. locations) for a first network address (e.g. network addresses) of a first entry of the first set of database entries exist but a single representative location (e.g. inaccurate location information) for the first network address lacks accuracy (e.g. provide inaccurate location information);
accessing, via the electronic network, a second database (e.g. locations for a particular address are selected from mapping data) storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type (e.g. IP address) and locations (e.g. location) corresponding to the network addresses;
identifying a second entry (e.g. other location) in the second database that comprises an association between the first network address and a particular location (e.g. location)]).
Although SETH substantially teaches the claimed invention, SETH does not explicitly indicate
in response to determining that the single representative location for the first network address lacks accuracy;
storing the particular location as the single representative location for the first network address corresponding to the first entry.
ZARN teaches the limitations by stating
accessing, via an electronic network, a first database storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type and a location corresponding to the network address;
determining a single representative location for the first network address lacks accuracy;
in response to determining that the single representative location for the first network address lacks accuracy, accessing, via the electronic network, a second database storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type and locations corresponding to the network addresses;
identifying a second entry in the second database that comprises an association between the first network address and a particular location; and
storing the particular location as the single representative location for the first network address corresponding to the first entry (ZARN [0012] – [0017] and Fig. 3 e.g. [0012] Various implementations may be found in a method and/or a system to process a geographical internet protocol (IP) lookup request of an IP address.  The method may be implemented in a first server.  The first server may receive a first request for the lookup of the IP address from a first computing device.  In response to the received first request, data may be retrieved from a cache memory.  The retrieved data from the cache memory may be communicated to the first computing device.  The cache memory stores the data received in response to a prior received request for the lookup of the IP address.  [0013] In an embodiment, the data retrieved from the cache memory may be geographical IP data.  In an embodiment, the geographical IP data may comprise one or more of an IP address, an internet service provider (ISP) name, a host name, an area code, a country name, a state, a province, a region, a city, and/or geographical coordinates associated with the first computing device.  In an embodiment, the data stored in the cache memory, in response to a prior received request for the lookup of the IP address, may be retrieved from a second server.  In an embodiment, the second server may comprise one of a network service provider server and/or an ISP server.  In an embodiment, the first server may determine whether the data that corresponds to the received first request is stored in the cache memory.  In an embodiment, when the data is not stored in the cache memory, the first server may receive data that may correspond to the first request from the second server.  In an embodiment, the first server may update the cache memory when the data is not stored in the cache memory [as
accessing, via an electronic network, a first database (e.g. first server – cache memory) storing a first set of database entries, wherein each database entry of the first set of database entries includes a network address of a first type (e.g. IP address) and a location (e.g. geographical IP data) corresponding to the network address;
determining a single representative location (e.g. geographical IP data) for the first network address lacks accuracy (e.g. the data is not stored in the cache memory);
in response to determining that the single representative location (e.g. geographical IP data) for the first network address lacks accuracy, accessing, via the electronic network, a second database (e.g. second server) storing a second set of database entries, wherein the second set of database entries comprise associations between network addresses of the first type (e.g. IP address) and locations (e.g. geographical IP data) corresponding to the network addresses;
identifying a second entry in the second database that comprises an association between the first network address and a particular location (e.g. geographical IP data); and
storing (e.g. the first server may update the cache memory when the data is not stored in the cache memory) the particular location as the single representative location for the first network address corresponding to the first entry]. [0014] In an embodiment, the method may include retention of data that may correspond to the IP address within said cache memory when a count of the IP address exceeds a predefined threshold.  The count may correspond to a number of one or more geographical IP lookup requests.  In an embodiment, pre-stored data may be updated in the cache memory with updated data after a predefined time period).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of SETH and ZARN, to overcome the drawback of from more than one computing device may slow down the geographical IP data lookup services and may result in an extended latency (ZARN [0003]). 
9.	With respect to claim 22,
	SETH further discloses wherein the determining that the single representative location lacks accuracy is based on a cluster density associated with the multiple locations being less than a predefined threshold (SETH [0062] – [0078] e.g. [0062] FIG. 4 is a flow diagram that depicts a process for identifying outliers, in an embodiment.  At block 401, mappings that contain locations for a particular address are selected from mapping data.  Based on the locations in the selected mapping data, a centroid location is calculated at block 403.  The latitude coordinate of the centroid location may be calculated by averaging the latitude coordinates of the selected locations, and similarly, the longitude coordinate of the centroid location may be calculated by averaging the longitude coordinates of the selected locations. [0068] In another related embodiment, a geographic area for a particular address may be determined by a circle with a centroid as the center.  The non-outlier location that has the furthest distance from the centroid may be first identified.  Then, the geographic area may be identified by a circular geographic area with the centroid location at its center and with a radius equal to the furthest distance. Address Clustering [0072] After generating address-to-location mappings, AGS may cluster addresses based on the proximity of addresses and the proximity of their corresponding locations in address-to-location mappings, in an embodiment.  The clustering combines one or more proximate addresses from address-to-location mappings into an address range, when the corresponding locations from the address-to-location mappings are determined to be proximate.  The proximate locations are also combined and mapped to the address range, thus generating an address-range-to-location mapping.  An address range may be denoted by a range of addresses or by an address subnet.  In a related embodiment, internet subnet may be an IPv4 or an IPv6 subnet.  IPv4 or IPv6 subnets may be designated by the number of most significant bits in the address range that is unchanged for all addresses within a subnet or range.  For example, an IPv4 subnet of 38.104.134.176/28 denotes 38.104.134.176-191 range of addresses).
10.	With respect to claim 24,
	ZARN further discloses wherein the second database is accessed using the first network address as a key or index into the second database (ZARN [0012] – [0017] and Fig. 3 e.g. IP address).
11.	With respect to claim 25,
	ZARN further discloses wherein the particular location is stored on a third database as Global Positioning System (GPS) coordinates (ZARN [0012] – [0017] and Fig. 3 e.g. an area code, a country name, a state, a province, a region, a city, and/or geographical coordinates associated with the first computing device).
12.	With respect to claim 27,
	ZARN further discloses wherein the first network address corresponds to an Internet Protocol (IP) address (ZARN [0012] – [0017] and Fig. 3 e.g. IP address).
13.	Claims 28, 31-32 and 34 are same as claims 21, 24-25 and 27 and are rejected for the same reasons as applied hereinabove.

14.	Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SETH in view of ZARN, and further in view of Li.
15.	With respect to claim 23,
Although SETH and ZARN combination substantially teaches the claimed invention, they do not explicitly indicate
wherein the second set of database entries includes information obtained by a third-party via at least one of transactions conducted with the third-party or network traffic monitored by the third-party.
Li teaches the limitations by stating wherein the second set of database entries includes information obtained by a third-party via at least one of transactions conducted with the third-party or network traffic monitored by the third-party (Li [0128] – [0129] e.g. [0128] Referring to FIG. 9, a method 900 for updating a database indicating locations associated with IP addresses is provided.  In some embodiments, process 900 is implemented by device 1000 of FIG. 10.  In some embodiments, process 900 is implemented by system 1100 of FIG. 11. [0129] At 910, an IP address and location information associated with the IP address are collected.  In some embodiments, a server collects (e.g., acquires) the IP address and associated location information.  As an example, the IP addresses which have occurred in the current day and the location information of each IP address are collected).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of SETH, ZARN and Li, to provide better ways to determine a location of a terminal (Li [0007]). 
16.	Claim 30 is same as claim 23 and is rejected for the same reasons as applied hereinabove.

17.	Claims 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over SETH in view of ZARN, and further in view of Buchhop (U.S. 20130110715 A1 hereinafter, “Buchhop”).
18.	With respect to claim 26,
Although SETH and ZARN combination substantially teaches the claimed invention, they do not explicitly indicate wherein the operations further comprise determining a risk level of a transaction involving the first network address.
Buchhop teaches the limitations by stating wherein the operations further comprise determining a risk level of a transaction involving the first network address (Buchhop [0024] – [0026] e.g. risk score).
Therefore, it would have been obvious to one of ordinary skill in the art of neural networks at the time of the effective filing date of the invention, in view of the teachings of ZARN and Buchhop, to reduce the latency based on one or more factors, such as network transmission speed, network error rate, and/or availability of services dependent on the geographical IP data (ZARN [0003]). 
19.	Claim 33 is same as claim 26 and is rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
20.	Claims 35-40 are allowable. Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
21.	Applicant’s remarks and arguments presented on 5/18/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
22.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
23.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLING YEN whose telephone number is (571)270-1306.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


66



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
August 16, 2022